                      Case 19-20831-jra       Doc 18    Filed 05/28/19      Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

 IN RE                                                              )   Chapter 13
                                                                    )
 JOHN MILEUSNIC                                                     )   CASE NO. 19-20831-JRA
                                                                    )
                                     Debtor                         )
                                                                    )

           OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

          Comes now PennyMac Loan Services, LLC, by counsel and for its Objection to

Confirmation of Debtor’s Chapter 13 Plan, states as follows:

          1.        Debtor filed this case on April 4, 2019.

          2.        PennyMac Loan Services, LLC holds a validly perfected mortgage on the

property located at 325 Plum Creek Dr, Schererville, IN 46375-1166.

          3.        PennyMac Loan Services, LLC will be filing its Proof of Claim setting forth an

approximate total pre-petition arrearage of $123,443.51 and an approximate total secured debt of

$309,670.53. The Proof of Claim will further sets forth the current monthly mortgage payments

due on the first day of each month of $1,585.51.

          4.        The plan fails to provide for either the claim of creditor or treatment of the

collateral securing creditor's claim.




Mileusnic - File No. 099754B02
                      Case 19-20831-jra   Doc 18   Filed 05/28/19    Page 2 of 3




          WHEREFORE, PennyMac Loan Services, LLC, by counsel, respectfully requests that the

Confirmation of Debtor’s Chapter 13 Plan as filed be denied and for all other relief just and

proper in the premises.

                                              FEIWELL & HANNOY, P.C.

                                              /s/ SUSAN M WOOLLEY
                                              SUSAN M. WOOLLEY, Attorney No. 15000-64
                                              Attorney for PennyMac Loan Services, LLC
                                              8415 Allison Pointe Blvd., Suite 400
                                              Indianapolis, IN 46250
                                              (317) 237-2727
                                              Email: SWOOLLEY@feiwellhannoy.com




Mileusnic - File No. 099754B02
                      Case 19-20831-jra   Doc 18    Filed 05/28/19    Page 3 of 3




                                    CERTIFICATE OF SERVICE

          The undersigned does hereby certify that the foregoing has been duly electronically

noticed or mailed via United States mail, first class, on May 28, 2019, to the following:

John Mileusnic
Debtor
325 Plum Creek Dr
Schererville, IN 46375-1166

Paul R. Chael
Trustee
401 West 84th Drive, Suite C
Merrillville, IN 46410

Nancy J. Gargula
U.S. Trustee
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349


                                                          /s/ SUSAN M WOOLLEY
                                                          SUSAN M. WOOLLEY
                                                          Attorney No. 15000-64




Mileusnic - File No. 099754B02
